DETAILED ACTION
Response to Arguments
Applicant argues that the previous Office Action fails to provide a satisfactory rationale for the 35 USC 103(a) rejection.
The previous rejection stated “	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).”
The present disclosure is directed to processing data, particularly data pertaining to transactional systems, agnostic of the source of the data. In the context of the present disclosure, the expression "data" refers to transactional data that may be received from diverse channels/sources viz. call centers, portals, mobile applications, social media, publications, emails/faxes, peer and regulatory databases and may interchangeably referred to as "transactional data". Transactional data, typically having at least a portion in unstructured form increases complexity of automated processing. While AI based solutions have been attempted in the art, they have seen regulatory hurdles due to probabilistic nature of the outcome. Systems and methods of the present disclosure provide an integrated cognitive solution for transactional systems and use deterministic as well as probabilistic approaches to maximize accuracy of processing transactional data. The larger use of deterministic approach with configurable components and ontologies helps to improvise accuracy, precision and reduce recall. The probabilistic approach is used when there is absence of quality information or less information for learning. Again, confidence indicators are provided at attribute level of the data as well as each decision level. The systems and methods of the present disclosure mimic how human mind decides based on certain factors such as observing, learning, building a hypothesis, evaluating the hypothesis and deciding based on the evaluation

Korpusik teaches that each word of a publication is parsed and assigned a vector representation (see Fig. 7), using a pre-defined toolkit such as a pre-defined dictionary (see [0059]).  One of ordinary skill in the 

Goulikar teaches using the well known NLTK tokenizer for POS tagging.  One of orindary skill in the art at the time of the invention would recognize that the tokenized information from the NLTK tokenizer could be included in a word vector representation through simple software coding techniques.

Applicant argues that there is no teaching in Goulikar of what one of orindary skill in the art would modify Korpusik as proposed.  35 USC 101 does not require such an explicit teaching.  Rather, given the disclosure of Korpusik one of ordinary skill in the art would recognize that the NLTK POS tagger would be an obvious option for the predefined toolkit dictionary information proposed by Korpusik.

Applicant proposes a result of a combination of Korpusik and Goulikar. While that proposal may be one resulting combination of the two references, it is not the only possible result.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that Goulikar recognizes gerunds.  This does not preclude the teaching of POS tagging. Applicant continues that there is no disclosure of POS tagging, however the POS tagging is explicitly taught in the cited passage.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-6, 8-16, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Korpusik et al (US 2017/0169475) in view of Goulikar.
See the citations to Korpusik:Korpusik teaches:
1, 11. A method for content filtering of publications, comprising: in an information processing apparatus comprising at least one computer processor ([0008]): receiving a trained neural network, the trained neural network being trained to predict a relevance probability of a publication ([0032]) and comprising a plurality of word vectors (610 [0051]), each word vector having a set of trained weights ([0051]); receiving a publication for evaluation ([0049]); identifying textual data in the publication ([0050]); identifying a plurality of words in the plurality of sentences (605 Fig. 6);
applying the trained neural network to predict the relevance probability for the publication using the word vectors ([0054]); and outputting the relevance probability for the publication (620 [0054]).
Goulikar teaches generating a plurality of tagged words by tagging each word of the plurality of words with part of speech information (POS tagging col. 13, ll. 40-47).
Given the teaching of Goulkiar’s tagging and Korpusik’s vectorization (Fig. 6) one of ordinary skill in the art would recognize that by simple software techniques to provide the POS tagging info from Goulikar’s system to Korpusick’s system, the yielded predictable result would be transforming each word of the plurality of tagged words into a word vector, wherein the word vector is  a numeric representation of the word (610 Fig. 6).	It would have been obvious to one of ordinary skill in the art at the time of the invention to 
Claim 11 is substantially similar and is rejected likewise. Korpusik teaches a system embodiment ([0008]).


Korpusik teaches:
3, 13. The method of claim 1, wherein the publication for evaluation comprises at least one of a press release, a news publication, a website (social media post [0050]), a corporate report, a corporate filing, and an electronic book. 
Korpusik teaches:
8, 18. The method of claim 1, further comprising: receiving an override of the relevance probability for the publication (recurrent neural network [0033]); labeling the relevance probability based on the override (recurrent neural network [0033]); and re-training the trained neural network using the publication and the override (recurrent neural network [0033]).
Korpusik teaches:


Goulikar teaches:
4, 14. The method of claim 1, wherein the textual data in the publication is identified using a character recognition algorithm (col. 18, l. 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Goulikar teaches:5, 15.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).

Goulikar teaches:
6, 16. The method of claim 2, wherein the plurality of words are tagged with part of speech information using a part-of-speech tagging algorithm (POS tagging col. 13, ll. 40-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Goulikar teaches:
10. (Currently amended) The method of claim 9, wherein the trained neural network is further trained by: tagging each of the words with a part of speech information (POS tagging col. 13, ll. 40-47); Korpusik’ teaches wherein the tagged words are transformed into word vectors ([0054]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow .
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Korpusik et al (US 2017/0169475) in view of Goulikar in view of Malak et al (US 2018/0341839).
7, 17. The method of claim 1, wherein each tagged word of the plurality of tagged words are transformed into word vectors by creating a vocabulary of tagged words, and assigning each of the tagged word a floating point number ([0171]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Korpusik’s text classification system with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67) with Malak’s vector representation to efficiently store the word vectors in memory.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659